Case: 13-30820      Document: 00512914735         Page: 1    Date Filed: 01/26/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 13-30820                                   FILED
                                  Summary Calendar                           January 26, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
THOMAS BILLARD,

                                                 Petitioner-Appellant

v.

HOWARD PRINCE, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:12-CV-2320


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       A jury convicted Thomas Billard, Louisiana inmate # 448956, of two
counts of armed robbery; he was sentenced on each count to concurrent terms
of 50 years of imprisonment at hard labor. State v. Billard, 852 So. 2d 1069,
1070-71 (La. Ct. App. 2003); Billard v. Kling, 2011 WL 497175, 1 (La. Ct. App.
Feb. 11, 2011). The state filed a multiple bill charge as to the first count.
Billard pleaded guilty, after which the trial judge vacated Billard’s previous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30820     Document: 00512914735         Page: 2   Date Filed: 01/26/2015


                                  No. 13-30820

armed robbery sentence on that count and resentenced him as a multiple
offender to 50 years at hard labor, without benefit of probation, suspension of
sentence, or good time, to run concurrently with any other sentence that
Billard was serving.      Id.   Billard’s sentence on the second count was
unchanged. See id.
      In the instant 28 U.S.C. § 2254 petition, Billard challenged, among other
things, his 50-year sentence following his guilty plea to the multiple offender
bill, arguing that his guilty plea to the multiple offender bill was rendered
involuntary and not knowing when the sentencing court advised him,
incorrectly, that he would be eligible for parole. This court granted Billard a
certificate of appealability to appeal this issue.
      To obtain habeas relief, Billard must show “actual prejudice” as a result
of the alleged constitutional infringement, i.e., that it had “substantial and
injurious effect.” See Brecht v. Abrahamson, 507 U.S. 619, 638 (1993); Hogue
v. Johnson, 131 F.3d 466, 499 (5th Cir. 1997). Given that Billard remains
incarcerated on the concurrent 50-year sentence he received on the second
armed robbery count and that, under Louisiana Revised Statute § 14:64, his
sentence must be served without parole, probation, or suspension of sentence,
he cannot make the required showing. See Williams v. Maggio, 714 F.2d 554,
556 (5th Cir. 1983).     We pretermit deciding the respondent’s procedural
defenses. See Busby v. Dretke, 359 F.3d 708, 720 (5th Cir. 2004). Billard’s
motion for the appointment of counsel is DENIED.
                                                                       AFFIRMED.




                                         2